DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims1-4 objected to because of the following informalities:  the claims don’t have a transitional phrase that (transitional phrases such as “comprising”, "consisting essentially of" and "consisting of") define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Since the claims do not properly meet the requirement of a machine/apparatus, as discussed above, to which they are directed, they are indefinite.

Claim 1 is vague because the claim comprises of a one structural element (“a modulation circuit”) that performs a plurality of functions and therefore lacks more than one structure to perform the plurality of functions. A machine and/or apparatus must comprise a combination of devices and/or parts.
MPEP 2106 I (ii) defines a machine as such;
ii. Machine - a concrete thing, consisting of parts, or of certain devices and combination of devices. Burn/, Buryee, 88 U.S. (1 Wall.) 531,570, 17 L. Ed. 850 (1863). This inciudes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. Coming v.Burden, 56 U.S. 252, 287, 14 L. Ed. 683 (1854).

Allowable Subject Matter
Claims 5-6 are allowed. None of the prior art of record, both alone and/or in combination fails to neither discloses or suggests the combination of elements as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0207869 A1 to IGUCHI et al.
US 2019/0200055 A1 to EBATA.

US 2017/0064343 A1 to TSUKAGOSHI et al.
US 2017/0118317 A1 to HASEGAWA et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424